Citation Nr: 1440282	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to September 1954 and from December 1954 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  [The case has been returned to the undersigned from abeyance, where it was held to honor the Veteran's attorney's FOIA request, and afford her opportunity to respond.]  

The case was originally before the Board on appeal from a July 2008 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2010 the Board remanded this matter for additional development.  A February 2011 Board decision denied the Veteran service connection for a left knee disorder.  He appealed that decision to the Court.  In June 2012, the Court issued a mandate that vacated the February 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its June 2012 memorandum decision.  

In January 2013, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for development necessary to comply with the Court's June 2012 memorandum decision.  In August 2013, the Board remanded this issue again for additional development sought by the Veteran's attorney.

The Board's January and August 2013 remands noted that the issue of special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person was raised by the record (August 2010 statement), but not adjudicated by the AOJ.  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  Following the August 2013 remand, the AOJ sent a February 2014 letter to the Veteran acknowledging the issue and seeking clarification of his intentions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

During the processing of the Board's August 2013 remand of this matter, the Veteran's attorney submitted new argument (in a May 2014 brief) with new emphasis upon contentions concerning the application of relaxed evidentiary standards that apply when a Veteran served in combat.  Given the nature of the specific allegation that the Veteran's left knee disability was incurred in combat (the Veteran's participation in which is not yet adequately corroborated by the current record), the Board finds it is necessary to seek development that would provide corroboration.  If the Veteran is shown to have served in combat, he would be entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Notably, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, to include evidence of a current disability and evidence of a nexus to service.  Collette v. Brown, 82 F.3d 389, 392 (1996).

In a May 2014 brief, the Veteran's attorney devotes more than a page to arguing that the Veteran "has presented evidence that he 'engaged in combat with the enemy in active service,'" where he suffered his in-service knee injury when running from gunfire.  In particular, the attorney directs attention to the written statement of a Major Holden submitted in February, March, and October 2008.  The attorney argues that even if the Board finds the testimony insufficient to directly establish the occurrence of the alleged in-service knee injury, the testimony must be considered separately as evidence that the Veteran served in combat "because Major Holden was in charge on the operations in Thailand, he was qualified to state whether the veteran served in combat."  The attorney thus argues that the Veteran's own testimony regarding in-service injury to his left knee is entitled to application of the 38 U.S.C.A. § 1154(b) "combat presumption."

Major Holden has supplied a group travel order that lists both himself, as a Captain, and the Veteran; therefore, there is evidence they may have known each other during the TDY to Southeast Asia.  The service document appears to be an authentic copy of a Request for Authorization from the "4420th Cmbt Spt Gp DPMD-M" with "Temporary Duty Travel Orders" for the purpose "In Support of Project 'WATER PUMP'" for a list of individuals including Holden and the Veteran.  The Board finds that development is needed to determine whether official service records confirm that the Veteran and Major Holden were co-located and/or served in the same unit or otherwise served together during service in Thailand in 1965 (rather than merely traveling under the same order), and that the unit engaged in combat, as alleged.  Efforts to corroborate details of the Veteran's testimony should include development to determine whether he is shown to have received any special training for participation in secret or clandestine operations such as he has described.  Any official documentation corroborating that the Veteran was (as asserted by Major Holden's statement) "the USAF point man for a project crew that consisted of US Army, US Air Force, Thai Air Force and Thai civilian personnel" would be helpful in this case and should be sought.

Furthermore, the attempts to corroborate the Veteran's and Major Holden's testimony should seek to determine if there is documentation consistent with Major Holden's description of the presence of "'Communist Terrorist (CT)' ... ground combat forces in and around Udorn, Thailand," and that "the situation at and near Udorn air base constituted 'combat-related' duty" on or around March 1965.  Any service documentation indicating that the Veteran's unit engaged enemy combatants in or around March 1965 (when allegedly the combat injury occurred) would also be pertinent evidence.

If it is found that the Veteran indeed served in combat, a new medical opinion that encompasses recognition of the reported March 1965 left knee injury in combat would be needed.

Additionally, the Board notes that the record currently contains a set of service personnel records in a folder labeled as medical records.  It is unclear whether or not the Veteran's complete service personnel records were sought/are associated with the record.  On remand, the AOJ will have the opportunity to ensure that the Veteran's complete available service personnel records are associated with the record.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that the record includes copies of the Veteran's complete available service personnel records; this should include requesting any outstanding service personnel records for the Veteran from the National Personnel Records Center (NPRC).

2.  Then the AOJ should take appropriate steps, including contacting the Joint Services Records Research Center (JSRRC), to arrange for verification of the Veteran's key factual contentions alleging that he participated in combat while stationed in Udorn, Thailand in 1965.  A written summary of the Veteran's pertinent contentions and a copy of the statements submitted by Major Holden should be prepared, with a copy provided to the JSRRC.  The AOJ should specifically, seek verification of the following:

(a) Do service department document that the Veteran and Major Holden were co-located/and served together at Udorn, Thailand in or around March 1965?

(b) Do any available service department records corroborate the Veteran's and Major Holden's descriptions of their service activities in Thailand on or around March 1965 (i.e., that the Veteran was involved in clearing and preparing an area to establish a "Gunnery and Bombing Range ... in [Communist Terrorist]-dominated country")?

(c) Do any service department records reflect that the Veteran received any special training for covert/clandestine operations?

(d) Do any service department records corroborate the statements of Major Holden and the Veteran that the Veteran participated (including as the Air Force "point man" for) in a project team consisting of both US Army and US Air Force personnel operating from and near Udorn Air Force Base in or around March 1965?

(e) Do any service department records corroborate the statements of Major Holden and the Veteran that a project crew including US Army and US Air Force personnel tasked with creating a bombing and firing range near Udorn Air Force Base engaged enemy combatants in or around March 1965?

(f) Do any service department records corroborate (the statement of Major Holden) that U.S. military personnel stationed in Udorn came under fire from enemy combatants in or around March 1965?

(g) Do any available service department records of the Veteran's Air Force unit or associated with Udorn Air Force Base otherwise corroborate that he engaged enemy combatants during service in or around March 1965?

The results of this development should be documented for the record.

3.  The AOJ must ensure that the development sought above is all completed, then make a formal determination for the record regarding whether the Veteran engaged in combat with the enemy.  If the AOJ rejects the written statement of Major Holden as not credible (or inadequate to corroborate that the Veteran served in combat) the basis for such determination should be explained in detail.

4.  Thereafter, if the AOJ has found that the Veteran served in combat, the record (to include this remand) should be forwarded to the May 2013 VA examiner/opinion provider (Dr. John K. Dudek) for review and another addendum medical opinion regarding the etiology of the Veteran's current left knee disability may be related to an alleged March 1965 left knee injury sustained in combat service.  If deemed necessary to address the questions below, another examination of the Veteran should be arranged.  The consulting provider/examiner should provide an updated medical opinion that responds to the following:

Assuming that the Veteran sustained a March 1965 left knee injury in combat, as alleged, please opine whether it is at least as likely as not (a 50 % or better probability) that any current left knee disability(ies) is/are related to his service/the combat injury therein.  Any revision of the previously provided medical opinions should be accompanied by a clear, thorough, explanation of rationale.  

5.  Then, the AOJ should readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

